IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,532-02


PATRICK HENRY MOEHLE, Relator

v.

GILLESPIE COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 3254 & 3410 IN THE 216TH DISTRICT COURT
FROM GILLESPIE COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writ of habeas corpus in
the 216th District Court of Gillespie County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Gillespie County, is ordered to file a response, which may be made by submitting the record on such
habeas corpus applications, submitting copies of timely filed orders that designate issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed applications for a writ of habeas corpus in Gillespie County.  Should the
response include orders designating issues, proof of the date the district attorney's office was served
with the habeas applications shall also be submitted with the response.  This application for leave
to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed:	December 12, 2012
Do not publish